                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



ROBERT STEIG,

               Plaintiff,                                    Hon. Ellen S. Carmody
v.
                                                             Case No. 1:18-cv-511
COMMISSIONER OF
SOCIAL SECURITY,

            Defendant.
_____________________________________/

                                            OPINION

               This is an action pursuant to Section 205(g) of the Social Security Act, 42 U.S.C.

' 405(g), to review a final decision of the Commissioner of Social Security denying Plaintiff=s

claim for Disability Insurance Benefits (DIB) under Title II of the Social Security Act. The parties

have agreed to proceed in this Court for all further proceedings, including an order of final

judgment. Section 405(g) limits the Court to a review of the administrative record and provides

that if the Commissioner=s decision is supported by substantial evidence it shall be conclusive.

The Commissioner has found that Plaintiff is not disabled within the meaning of the Act. For the

reasons stated below, the Court concludes that the Commissioner=s decision is supported by

substantial evidence. Accordingly, the Commissioner=s decision is affirmed.

                                   STANDARD OF REVIEW

               The Court=s jurisdiction is confined to a review of the Commissioner=s decision and

of the record made in the administrative hearing process. See Willbanks v. Secretary of Health

and Human Services, 847 F.2d 301, 303 (6th Cir. 1988). The scope of judicial review in a social

security case is limited to determining whether the Commissioner applied the proper legal
standards in making her decision and whether there exists in the record substantial evidence

supporting that decision. See Brainard v. Secretary of Health and Human Services, 889 F.2d 679,

681 (6th Cir. 1989). The Court may not conduct a de novo review of the case, resolve evidentiary

conflicts, or decide questions of credibility. See Garner v. Heckler, 745 F.2d 383, 387 (6th Cir.

1984). It is the Commissioner who is charged with finding the facts relevant to an application for

disability benefits, and her findings are conclusive provided they are supported by substantial

evidence. See 42 U.S.C. ' 405(g).

               Substantial evidence is more than a scintilla, but less than a preponderance. See

Cohen v. Secretary of Department of Health and Human Services, 964 F.2d 524, 528 (6th Cir.

1992). It is such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion. See Richardson v. Perales, 402 U.S. 389, 401 (1971); Bogle v. Sullivan, 998 F.2d

342, 347 (6th Cir. 1993). In determining the substantiality of the evidence, the Court must

consider the evidence on the record as a whole and take into account whatever in the record fairly

detracts from its weight. See Richardson v. Secretary of Health and Human Services, 735 F.2d

962, 963 (6th Cir. 1984). As has been widely recognized, the substantial evidence standard

presupposes the existence of a zone within which the decision maker can properly rule either way,

without judicial interference. See Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986). This

standard affords to the administrative decision maker considerable latitude, and indicates that a

decision supported by substantial evidence will not be reversed simply because the evidence would

have supported a contrary decision. See Bogle, 998 F.2d at 347; Mullen, 800 F.2d at 545.




                                                2
                                  PROCEDURAL POSTURE

               Plaintiff was 45 years of age on his alleged disability onset date. (PageID.187).

He successfully completed high school and worked previously as a janitor, security guard, and

truck driver. (PageID.386-87). Plaintiff applied for benefits on February 22, 2012, alleging that

he had been disabled since July 15, 2011, due to hypertension and back and knee problems.

(PageID.187-89, 208). Plaintiff=s application was denied, after which time he requested a hearing

before an Administrative Law Judge (ALJ). (PageID.121-85).

               Following a January 24, 2013 hearing, ALJ Kevin Detherage determined that

Plaintiff was not disabled.    (PageID.55-63, 67-119).     Following a decision by the Appeals

Council not to review the matter, Plaintiff sought review in this Court. On September 30, 2015,

the Honorable Ray Kent remanded this matter due to shortcomings in the ALJ’s assessment of the

administrative record. (PageID.486-502).

               On November 10, 2016, ALJ Laura Chess conducted a hearing with testimony

being offered by Plaintiff, Plaintiff’s wife, and a vocational expert. (PageID.887-944). In a

written decision dated March 8, 2017, the ALJ determined that Plaintiff was not disabled.

(PageID.374-88). The Appeals Council declined to review the ALJ=s determination, rendering it

the Commissioner=s final decision in the matter.        (PageID.880-85).    Plaintiff subsequently

initiated this appeal pursuant to 42 U.S.C. ' 405(g), seeking judicial review of the ALJ=s decision.

               Plaintiff’s insured status expired on December 31, 2015. (Tr. 376); see also, 42

U.S.C. § 423(c)(1). Accordingly, to be eligible for Disability Insurance Benefits under Title II of

the Social Security Act, Plaintiff must establish that he became disabled prior to the expiration of

his insured status. See 42 U.S.C. § 423; Moon v. Sullivan, 923 F.2d 1175, 1182 (6th Cir. 1990).

                                                 3
                                ANALYSIS OF THE ALJ=S DECISION

                  The social security regulations articulate a five-step sequential process for

evaluating disability. See 20 C.F.R. '' 404.1520(a-f), 416.920(a-f).1 If the Commissioner can

make a dispositive finding at any point in the review, no further finding is required. See 20 C.F.R.

'' 404.1520(a), 416.920(a). The regulations also provide that if a claimant suffers from a

nonexertional impairment as well as an exertional impairment, both are considered in determining

her residual functional capacity. See 20 C.F.R. '' 404.1545, 416.945.

                  The burden of establishing the right to benefits rests squarely on Plaintiff=s

shoulders, and she can satisfy her burden by demonstrating that her impairments are so severe that

she is unable to perform her previous work, and cannot, considering her age, education, and work

experience, perform any other substantial gainful employment existing in significant numbers in

the national economy. See 42 U.S.C. ' 423(d)(2)(A); Cohen, 964 F.2d at 528. While the burden

of proof shifts to the Commissioner at step five, Plaintiff bears the burden of proof through step




1
    1.    An individual who is working and engaging in substantial gainful activity will not be found to be
         Adisabled@ regardless of medical findings (20 C.F.R. '' 404.1520(b), 416.920(b));

    2.   An individual who does not have a Asevere impairment@ will not be found Adisabled@ (20 C.F.R. ''
         404.1520(c), 416.920(c));

    3.   If an individual is not working and is suffering from a severe impairment which meets the duration
         requirement and which Ameets or equals@ a listed impairment in Appendix 1 of Subpart P of Regulations
         No. 4, a finding of Adisabled@ will be made without consideration of vocational factors. (20 C.F.R. ''
         404.1520(d), 416.920(d));

    4.   If an individual is capable of performing her past relevant work, a finding of Anot disabled@ must be made
         (20 C.F.R. '' 404.1520(e), 416.920(e));

    5.   If an individual=s impairment is so severe as to preclude the performance of past work, other factors
         including age, education, past work experience, and residual functional capacity must be considered to
         determine if other work can be performed (20 C.F.R. '' 404.1520(f), 416.920(f)).

                                                         4
four of the procedure, the point at which her residual functioning capacity (RFC) is determined.

See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987); Walters v. Commissioner of Social Security,

127 F.3d 525, 528 (6th Cir. 1997).

               The ALJ determined that Plaintiff suffered from: (1) degenerative disc disease of

the cervical and lumbar spine; (2) left knee cyst and chondromalacia; (3) right knee fissures and

irregularity of the cartilage; (4) bilateral carpal tunnel syndrome; (5) obesity; and (6) hypertension,

severe impairments that whether considered alone or in combination with other impairments, failed

to satisfy the requirements of any impairment identified in the Listing of Impairments detailed in

20 C.F.R., Part 404, Subpart P, Appendix 1. (PageID.377-80).

               With respect to Plaintiff=s residual functional capacity, the ALJ determined that

through the date Plaintiff’s insured status expired, Plaintiff retained the capacity to perform light

work subject to the following limitations: (1) he can lift, carry, push, and pull 20 pounds

occasionally and 10 pounds frequently; (2) during an 8-hour workday, he can stand/walk for 2

hours and sit for six hours; (3) he requires a handheld assistive device, such as a cane, for

ambulation; (4) he can occasionally climb ramps and stairs, but can never climb ladders, ropes, or

scaffolds; (5) he can occasionally balance, stoop, kneel, crouch, and crawl; (6) he can frequently,

but not constantly, handle, finger, and feel with his bilateral upper extremities; (7) he can

frequently, but not constantly, tolerate exposure to extreme heat, extreme cold, and humidity in

the work setting; (8) he can occasionally use vibratory tools; (9) he requires hearing protection if

working in a very loud environment, but experiences no communicative limitations if working in

a quiet or moderate noise environment; and (9) he cannot work at unprotected heights or in the

vicinity of dangerous machinery. (PageID.380-81).

                                                  5
                   The ALJ found that through the date Plaintiff’s insured status expired he was unable

to perform his past relevant work at which point the burden of proof shifted to the Commissioner

to establish by substantial evidence that a significant number of jobs exist in the national economy

which Plaintiff could perform, his limitations notwithstanding. See Richardson, 735 F.2d at 964.

While the ALJ is not required to question a vocational expert on this issue, Aa finding supported

by substantial evidence that a claimant has the vocational qualifications to perform specific jobs@

is needed to meet the burden. O=Banner v. Sec=y of Health and Human Services, 587 F.2d 321,

323 (6th Cir. 1978) (emphasis added). This standard requires more than mere intuition or

conjecture by the ALJ that the claimant can perform specific jobs in the national economy. See

Richardson, 735 F.2d at 964. Accordingly, ALJs routinely question vocational experts in an

attempt to determine whether there exist a significant number of jobs which a particular claimant

can perform, his limitations notwithstanding. Such was the case here, as the ALJ questioned a

vocational expert.

                   The vocational expert reported that there existed approximately 320,000 jobs

nationally which an individual with Plaintiff=s RFC could perform, such limitations

notwithstanding. (PageID.930-35). This represents a significant number of jobs. See, e.g.,

Taskila v. Commissioner of Social Security, 819 F.3d 902, 905 (6th Cir. 2016) (“[s]ix thousand

jobs in the United States fits comfortably within what this court and others have deemed

‘significant’”).     The vocational expert also testified that if Plaintiff were further limited to

sedentary work, including all the other limitations, there still existed 55,000 jobs nationally which

Plaintiff could perform. (PageID.935-37). Accordingly, the ALJ concluded that Plaintiff was

not entitled to disability benefits.

                                                    6
I.            Medical Evidence

              In addition to Plaintiff’s testimony at the administrative hearing, the administrative

record contained copies of Plaintiff’s medical treatment records. The ALJ described this evidence

as follows:

              The medical evidence shows that the claimant has some
              musculoskeletal impairments, which are aggravated by obesity, but
              these do not restrict him to sedentary work or preclude the
              performance of work on a regular and continuing basis. In February
              2007, Bret Bielawski, D.O., a consulting physician, evaluated the
              claimant. (Exhibit 1F). The claimant reported having a vertebral
              compression fracture as the result of being hit by a vehicle as a
              pedestrian. The claimant was obese at 277 pounds. Musculoskeletal
              examination revealed no evidence of crepitance or effusion. Both
              knees were very painful with range of motion. Both knees were
              enlarged and the left was "more loose than the right." There was full
              fist and decreased grip strength bilaterally. The claimant's dexterity
              was unimpaired. Jamar dynamometer showed 20 pounds on the right
              and 40 pounds on the left. The claimant was able to button clothing
              and open a door. The claimant had moderate difficulty getting on
              and off the examination table. The claimant was unable to walk heel
              or toe and he had severe difficulty squatting. The claimant was
              unable to touch the floor. He was very tender in the upper sacral area
              and lower sacroiliac area as well as the neck was tight. There was
              absence of lordosis in the cervical and lumbar spine. Straight leg
              raising was negative. Neurological examination was mostly normal
              except the claimant had hyporeflexia in both triceps. Additionally,
              the claimant walked with a small- stepped gait with a mild left-sided
              limp without the use of an assistive device. (Id.). Dr. Bielawski
              found the claimant to have intact strength in all extremities. (Id.).

              During the relevant period, in February 2012, the [claimant]
              reported back pain radiating into both legs. (Exhibit 3F, p. 7). The
              claimant reported being unable to tie his shoes or being able to put
              on socks. The claimant reported mild relief with narcotic pain
              medication. (Id.). His body mass index (BMI) was 44.85, which is
              in the obese range. (Id. at 8). Physical examination revealed pain
              with palpation of the lower lumbar spine. There was no pain with
              palpation or flexion or extension of either knee. There was no
              crepitus in either knee. The claimant walked with an antalgic gait
              using a cane for assistance. (Id. at 9). In March 2012, examination
                                                7
revealed that the claimant reported pain with range of motion of his
neck. (Exhibit 3F, p. 2). The claimant had great difficulty lying
supine and getting up. (Id.). The claimant had normal coordination.
(Id. at 3).

In March 2012, an MRI of the cervical spine showed degenerative
disc disease at C5-C6 with prominent osteophyte disc in both lateral
recesses without central stenosis. (Exhibit 2F, pp. 3-4). There was
additional spurring from the uncovertebral joints contributing to
stenosis of the foramina bilaterally. (Id.). An MRI of the lumbar
spine showed degenerative disease without focal disc herniation or
nerve root displacement. (Exhibit 2F, pp. 4-5). An MRI of the
claimant's left knee showed mild chondromalacia of the lateral
femoral tibial joint and patellofemoral joint. (Exhibit 2F, p. 1). There
was a small popliteal cyst. There was no evidence of meniscal tear
or internal derangement. (Id.). An MRI of the right knee showed a
fissure within the weight-bearing lateral tibial cartilage and another
deep fissure in the central trochlear cartilage. (Id. at 2). There was
mild superficial irregularity of the patellar cartilage. (Id.). There was
no evidence of meniscal tear or internal derangement. (Id.). Later
April 2014 x-rays of both knees were normal. (Exhibit 12F, p. 32).
X-rays of the lumbar spine showed small endplate osteophytes. (Id.
at 38).

In May 2012, Karen Krieger, M.D., evaluated the claimant on a
consulting basis. (Exhibit 6F). Examination revealed no tenderness
of the cervical spinal processes or paravertebral muscle spasm. The
claimant had limited range of motion of the cervical spine, lumbar
spine, and hips. Examination of the lumbar spine revealed no
apparent kyphosis or scoliosis. There was minimal paravertebral
muscle spasm or tenderness of palpation to the spinous process.
Examination of the shoulders, elbows, and hips were generally
unremarkable. Examination of the wrists reveled no crepitus,
tenderness, swelling, effusion, laxity, or nodules. Phalen's and
Tinel's signs were negative. The claimant's grip strength was 23.8
pounds on the left and 21.4 pounds on the right. There was no
erythema or warmth in the hands. There was no evidence of muscle
atrophy in the hands. Neurological examination revealed intact
sensation and normal reflexes. Other neurological findings were
generally unremarkable. The claimant was able to walk on heels and
toes. He was able to tandem walk. The claimant was able to stand
on either leg alone. He ambulated with a slow, cautious otherwise
normal gait. Dr. Krieger noted that the claimant's gait was not wide
based, slapping, slow, shuffling, unsteady, lurching, or
                                  8
unpredictable. The claimant's gait was not compensated and the
claimant did not walk with a limp. The claimant was stable. . .and
appeared comfortable in a seated position and uncomfortable in a
supine position. Straight leg raising was negative bilaterally and
positive for low back pain at 30 degree elevation in the supine
position. Dr. Krieger noted that the clinical evidence did not support
a need for a walking aid. (Id.).

In May 2013, straight leg raising was negative. (Exhibit 11F, p. 5).
The claimant had normal strength, bulk, and tone in all muscles of
extremities. Palpation of the low back was tender. (Id.). In
November 2013, the claimant was instructed to lose weight, walk
daily, and work on core strengthening. (Exhibit 11F, p. 8). In May
2014, Mark Del Castillo, M.D., a treating physician, noted that the
claimant was a poor historian and gave inconsistent answers
regarding his back. (Exhibit 13F, pp. 8-9). Dr. Castillo noted that
there was no surgical need to address his back pain. Dr. Castillo
informed the claimant that his low back pain was weight related. Dr.
Castillo noted that the claimant claimed to follow a diet but he did
not show results. (Id.). The claimant ambulated very well. (Id. at 10).

In March 2016, Tama Abel, M.D., a consulting physician, evaluated
the claimant on a consulting basis. (Exhibit 8F). The claimant
reported that he was able to drive and [was] generally independent
with his activities of daily living. The claimant noted that he needed
occasional assistance with bathing, using the toilet, and dressing.
The claimant reported being able to prepare meals occasionally. He
reported being able to sit or stand for about 10 minutes at a time.
The claimant reported being able to open a door and use a telephone
and write with a utensil. The claimant insisted he was unsteady
without his cane, but he took steps about the room without his cane.
The claimant was steady when balancing on both feet. When using
his cane, he gripped it tightly with his right hand and leaned on it
heavily. He moved slowly with all activities. The claimant's grip and
pincher strength was intact and measured at 4/5 with adequate
pincher grasp. The claimant's dexterity was unimpaired as he was
able to pick up a dime, button clothing and tie a shoelace. The
claimant had no difficulty getting on and off the examination table.
The claimant did not attempt to heel and toe walk, squat and arise,
balance, or tandem walk. The claimant declined to crawl or kneel.
Dr. Abel noted that it was unclear as to whether the claimant
provided his best effort during range of motion testing. The claimant
was very resistant to hip range of motion testing noting pain. Range
of motion testing revealed abnormalities with doroslumbar spine,
                                     9
cervical spine, and hips (though most hip testing was not
performed). Neurological examination revealed full motor strength
with exception of the hands, which was 4/5. The doctor noted that
this finding was inconsistent with the claimant's ability to very
firmly grip his cane earlier. The claimant described numbness in the
fourth and fifth digits at both hands. The claimant reported
numbness in the left lower extremity from the groin to the knee.
Straight leg raising was positive in the seated and supine position.
The doctor concluded that the claimant was likely experiencing
mechanical back pain. There was no evidence of nerve root
irritation. Dr. Abel noted that it was difficult to determine the true
degree of the claimant's pain due to limited participation and
observed inconsistencies. (Id.).

At the hearing, the claimant contested some items in Dr. Abel's
report at 8F. The claimant testified that he did not perform certain
activities noted by Dr. Abel. I have considered the claimant's
allegations regarding the potential inconsistencies in Dr. Abel's
report; however, I also note that Dr. Abel's findings are generally
consistent with the findings of Dr. Bielawski (Exhibit 1F) and Dr.
Krieger (Exhibit 6F).

The evidence regarding the claimant's back pain indicates that it is
aggravated by the claimant's obesity, and treatment records indicate
that the claimant has not followed medical advice in terms of losing
weight. At the hearing, the claimant testified that he weighed
between 360 and 370 pounds. The preponderance of evidence
indicates that the claimant has some back pain and the findings
regarding his need for an assistive device are inconsistent.
Nevertheless, I have accounted for the claimant's back and knee
impairments, exacerbated by his obesity, by restricting him to light
work with the above-stated postural limitations. I have also allowed
the claimant to use a handheld assistive device for ambulation.
These restrictions are consistent with the preponderance of medical
findings. Despite these restrictions, there exist jobs in the national
economy that the claimant is capable of performing (discussed
below).

The claimant has a history of carpal tunnel syndrome. A March 2012
EMG study of the bilateral upper extremities revealed mild medial
neuropathy in both carpal tunnels. (Exhibit 3F, p. 37). There was
evidence of mild demyelinating injury to the median sensory nerve
and the motor nerve in the right carpal tunnel. In the left carpal
tunnel, there was evidence of a mild demyelinating injury to the
                                 10
               median motor nerve. (Id.). Despite these findings, Dr. Krieger and
               Dr. Abel noted that the claimant had good functionality of the hands
               but with some reduced strength. (Exhibits 6F and 8F). The evidence
               does not show that the claimant has a history of dropping items.
               Moreover, Dr. Abel noted that the claimant was able to grip his cane
               very tightly when ambulating at the examination. (Exhibit 8F). I
               have accounted for the claimant's carpal tunnel syndrome by
               limiting the claimant to performing light work and by limiting his
               fingering, handling, and feeling as noted above. These limitations
               are consistent with the preponderance of evidence.

               The claimant has a history of hypertension, but the evidence does
               not disclose any disabling functional limitations. In March 2012, the
               claimant had complaints of hypertension. (Exhibit 3F, p. 1). The
               claimant's hypertension was noted as unchanged and uncontrolled.
               The claimant reported associated headaches, neck pain, and
               peripheral edema. It was noted that current treatment provided mild
               improvement. There were compliance problems including diet.
               (Id.). In April 2012, the claimant's blood pressure was normal.
               (Exhibit 4F, p. 3). In May 2012, cardiovascular examination was
               normal although the claimant's blood pressure was elevated.
               (Exhibit 6F). I have accounted for the claimant's hypertension by
               limiting him to performing light work with the above-stated postural
               and environmental limitations.

 (PageID.382-85).

II.            The ALJ’s RFC Assessment is Supported by Substantial Evidence

               A claimant’s RFC represents the “most [a claimant] can still do despite [his]

limitations.” Sullivan v. Commissioner of Social Security, 595 Fed. Appx. 502, 505 (6th Cir.,

Dec. 12, 2014); see also, Social Security Ruling 96-8P, 1996 WL 374184 at *1 (Social Security

Administration, July 2, 1996) (a claimant’s RFC represents her ability to perform “work-related

physical and mental activities in a work setting on a regular and continuing basis,” defined as “8

hours a day, for 5 days a week, or an equivalent work schedule”). As noted above, the ALJ found

that Plaintiff required a handheld device, such as a cane, for ambulation. Plaintiff argues that he

is entitled to relief because this finding is inconsistent with the performance of light work.
                                                   11
               In support of his argument, Plaintiff relies on this Court’s recommendation in Love

v. Commissioner of Social Security, 605 F.Supp.2d 893 (2009), subsequently adopted by the

Honorable Paul L. Maloney. In Love, the undersigned noted that there existed an inconsistency

between the ALJ’s conclusion that the claimant required a hand-held assistive device to ambulate,

yet could also lift and carry up to 20 pounds. Id.at 907. However, contrary to Plaintiff’s

argument, the Court in Love did not conclude that the performance of light work was categorically

incompatible with the use of a hand-held assistive device. Instead, as the Court stated, the

fundamental shortcoming in the ALJ’s decision in Love was that this apparent inconsistency was

not addressed or explained by the ALJ. Accordingly, the undersigned recommended that the be

remanded to the Commissioner. Ibid.

               As other courts have recognized, however, while there may exist an apparent

inconsistency between light work and the use of a cane, such does not preclude a finding that such

an RFC is nevertheless supported by substantial evidence where the issue is expressly examined.

See, e.g., Bates v. Commissioner of Social Security, 2016 WL 4607566 at *3 (W.D. Mich., Sept.

6, 2016); Cotton v. Commissioner of Social Security, 2016 WL 80667 at *4 (W.D. Mich., Jan. 7,

2016). In this case, the vocational expert specifically considered the impact of Plaintiff’s need to

use a hand-held assistive device to ambulate and how such impacted his ability to perform work

activities. (PageID.933-37). In light of such, the vocational expert significantly reduced his

assessment as to the number of jobs which Plaintiff could perform despite his limitations.

(PageID.933-37). Plaintiff has identified no other shortcoming with the vocational expert’s

testimony or the ALJ’s subsequent analysis. Accordingly, this argument is rejected.



                                                12
                Moreover, even if the Court were to adopt the sort of categorical rule for which

Plaintiff advocates, precluding light work by individuals who use a cane, the result would still be

the same. As also noted above, the vocational expert testified that if Plaintiff were further limited

to the performance of sedentary work, there still existed a significant number of jobs which

Plaintiff could perform. Plaintiff has presented neither argument nor authority, that the use of a

cane is somehow inconsistent with the performance of sedentary work, either as a general

proposition or in this case in particular.

III.            Plaintiff is not Disabled Pursuant to the Grids

                As of the date his insured status expired, Plaintiff was less than one month away

from reaching the age of 50. Plaintiff argues that the ALJ erred by failing to consider his claim

as if he had attained 50 years of age. Plaintiff argues that if the ALJ had done so he would have

been deemed disabled pursuant to the Medical-Vocational Guidelines (aka the Grids). The

shortcoming with Plaintiff’s argument, however, is that as Plaintiff acknowledges, this argument

is premised on an RFC finding limiting him to sedentary work. As already noted, however, the

ALJ found that Plaintiff could perform a limited range of light work. Plaintiff has failed to

demonstrate any error in this finding. Accordingly, this argument is rejected.

IV.             The ALJ Properly Considered Plaintiff’s Obesity

                Finally, Plaintiff argues that the ALJ failed to comply with Social Security Ruling

02-1p, Titles II and XVI: Evaluation of Obesity, 2000 WL 628049 (S.S.R., Sept. 12, 2002).

Specifically, Plaintiff argues that the ALJ erred by failing to adequately consider his obesity and

the effect of such on his RFC. Plaintiff argues that the ALJ “dismissed” his obesity and “engaged

in a limited discussion” of how such impacts his RFC.

                                                 13
               As the Sixth Circuit has held, Social Security Ruling 02-1p “does not mandate a

particular mode of analysis, but merely directs an ALJ to consider the claimant’s obesity, in

combination with other impairments, at all stages of the sequential evaluation.”          Nejat v.

Commissioner of Social Security, 359 Fed. Appx. 574, 577 (6th Cir., Dec. 22, 2009); see also,

Bledsoe v. Barnhart, 165 Fed. Appx. 408, 412 (6th Cir., Jan. 31, 2006) (“[i]t is a

mischaracterization to suggest that Social Security Ruling 02-01p offers any particular procedural

mode of analysis for obese disability claimants”). The ALJ recognized that Plaintiff’s obesity

constituted a severe impairment and examined the entire record in assessing Plaintiff’s residual

functional capacity. The evidence of record does not support the argument that Plaintiff’s obesity,

either alone or in combination with her other impairments, impairs him to an extent greater than

that recognized by the ALJ. Accordingly, this argument is rejected.

                                        CONCLUSION

               For the reasons articulated herein, the Court concludes that the ALJ=s decision is

supported by substantial evidence. Accordingly, the Commissioner=s decision is affirmed. A

judgment consistent with this opinion will enter.


Dated: May 15, 2019                                          /s/ Ellen S. Carmody
                                                            ELLEN S. CARMODY
                                                            United States Magistrate Judge




                                                14
